Title: To James Madison from Caesar Augustus Rodney, 19 November 1808
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Wilmington Novr. 19th. 1808.

I observe by the last papers that the President is requested to lay before Congress the Orders & decrees of the belligerent powers, which have violated our neutral rights.  I send you the little information I have been able to collect on the subject, in order to contribute my mite of aid & assistance.  Mr. Pickering’s report demands a rigid investigation.  It savours strongly of party & prejudice.  He will be ready in the senate to catch at any thing, for he sticks at nothing.  I really suspect some of the decrees to which he refers have been coined in the United States.  It is necessary to be extremely circumspect at this time  The Berlin decree, & its original construction together with its subsequent explanation you have in your office & I presume the Milan decree also.  If the references I have made are of any service to you I shall be amply gratifyed
My intention was to have been in Washington sometime last week, but our Court sat, contrary to custom, from the press of business, until Saturday night.  Since that I have been a good deal indisposed, but contemplate leaving home in a few days.  With great respect & esteem I remain Dear Sir Yours Very Sincerely
C. A. Rodney
P. S.  It gives me great pleasure to observe my old friend Mr. Macon come out in such a correct & manly style.  I confidently expect that a great majority of Congress will breathe the same spirit.
If I rightly recollect, the Earl of Westmoreland, who was at the time, I beleive, Lord Privy seal, declared in a speech which he delivered, & which was published in the National Intelligencer, that the Berlin decree was issued in consequence of a previous extensive blockade by England.  I do not remember whether he alluded to the one of which you will see the notice given in the New. An. Reg. for 1804. Public Papers 127. or that in the learned work for 1806. Public Papers 155.  The first is dated August 9th. 1804; the last: April 16th. 1806.
